Hoestadter, J.
This motion presents a question not heretofore decided by any of the reported cases. While the courts have dealt extensively with the subject of picketing in labor disputes, the propriety of picketing for purposes other than expressing demands of labor has never been decided.
I conceive that it is clear in reason and principle that picketing not accompanied “ by violence, threats or intimidation, express or implied ” and having a lawful purpose, should not be enjoined. (Exchange Bakery & Restaurant, Inc., v. Rifkin, 245 N. Y. 260; J. H. & S. Theatres v. Fay, 260 id. 315; Tree Mark Shoe Co. v. Schwartz, 139 Misc. 136.)
The right of an individual or group of individuals to protest in a peaceable manner against injustice or oppression, actual or merely fancied, is one to be cherished and not to be proscribed in any well-ordered society. It is an essential prerogative of free men living under democratic institutions. And it is salutary for the State in that it serves as a safety valve in times of stress and strain. Acts resulting in crowds collecting, impeding the free entrance of customers and others, tending to injure the plaintiffs’ business, are not in the realm of the permissible. Rendering themselves articulate in protest against what they regard as extortionate prices for necessities of life should be permissible to consumers. Such peaceful expression of disaffection is not violative of section 580 of the Penal Law.
Accordingly, the motion is granted to the extent that the defendants will be prohibited from pursuing the practices complained of, but they will be permitted to have one picket from the hours of nine A. m. to six p. m. at a distance of not less than twelve feet from the premises of the plaintiffs. In the event that the order to be entered hereon is not strictly complied with, a further application may be made to this court. Settle order.